PER CURIAM:
*114Claimants seek reimbursement for clothing which was damaged by fire. On January 7, 1983, claimants were attending a funeral at the Spring Hill Cemetery in Huntington, West Virginia, when they saw a man whose clothing was on fire. Both claimants ran to the man and were able to extinguish the flames. Claimants later discovered that the man was a patient at Huntington State Hospital, that he had left the grounds of the hospital, and that he had set himself on fire. Mr. Lavalley’s suit coat and pants, valued at $130.00, were damaged beyond repair as was Ms. Sayble’s coat which was valued at $120.00.
This Court commends the claimants for their actions which quite probably saved a man’s life. While it is regrettable that they have incurred a financial loss as a result of their deed, the Court can find no basis by which to compensate them for their loss. There was no evidence as to how the patient left the hospital, and even if there was negligence on the part of the hospital in allowing him to leave, it was not foreseeable that he would set himself on fire. The claimants were volunteers, and, therefore, the Court must disallow their claims.
Claims disallowed.